Case 7:19-cv-07270-VB Document 29

. amnbeR sss - Gy; 20
w — . Fem [,  Briccen 7 Dtt

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
QUENTIN STARKES,

Plaintiff,

 

V ORDER OF DISMISSAL

C.O. BYRD; C.O. NIEVES (Shield #1748); and 19 CV 7270 (VB)
C.0. WAAL RIVERA (Shield #1725),
Defendants.
setewee x

 

Plaintiff, who is proceeding pro se and in forma pauperis, commenced this action by
filing a complaint on August 2, 2019. (Doc. #2). At that time, plaintiff was incarcerated at
Westchester County Jail. (See id. at 1).

On November 18, 2019, plaintiff notified the Court that his address had changed, and
stated his new address at Metropolitan Detention Center, Brooklyn, New York (“MDC
Brooklyn”). (Doc. #8).

As the Court stated in its Order of Service dated December 11, 2019, it is plaintiff's
responsibility to notify the Court in writing if his address changes, and the Court may dismiss the
action if plaintiff fails to do so. (Doc. #11 at 4).

The December 11 Order of Service was mailed to plaintiff, along with an “Instructions
for Litigants Who Do Not Have Attorneys” pamphlet and a blank “Notice of Change of Address”
form. (Doc. #12). Like the December 11 Order of Service, the Instructions pamphlet also states
it is plaintiff’s responsibility to notify the Court in writing if his address changes, and the Court
may dismiss the action if plaintiff fails to do so. (See id. at ECF 2).!

On March 31, 2020, defendants moved to dismiss the amended complaint. (Doc. #20).

 

l “ECF _” refers to page numbers automatically assigned by the Court’s Electronic Case
Filing system.

 
Case 7:19-cv-07270-VB Document 29 Filed 09/11/20 Page 2 of 4

Plaintiff failed timely to oppose the motion to dismiss. Accordingly, by Order dated April
29, 2020, the Court sua sponte extended to May 20, 2020, plaintiff’s time to oppose the motion.
(Doc. #23). The April 29 Order was mailed to plaintiff at his address at MDC Brooklyn.

Plaintiff failed to oppose the motion or seek an extension of time in which to do so.
Accordingly, by Order dated June 4, 2020, the Court deemed defendants’ motion to dismiss fully
submitted and unopposed. (Doc. #25). The June 4 Order was mailed to plaintiff at his address at
MDC Brooklyn.

On June 8, 2020, the Court received notice that its April 29 Order, which was mailed to
plaintiff at his address at MDC Brooklyn, was returned as undeliverable because plaintiff was no
longer at MDC Brooklyn. Information provided on the Federal Bureau of Prisons website
suggested plaintiff had been relocated to United States Penitentiary (“USP”) Canaan, in
Waymart, Pennsylvania.

Accordingly, by Order dated June 9, 2020, the Court ordered plaintiff to update the Court
in writing, by July 9, 2020, as to his current address. (Doc. #26). The June 9 Order warned
plaintiff, in bold and underlined font, that if plaintiff failed to update his address by July 9, 2020,
the Court may dismiss the case for failure to prosecute or comply with Court orders. (Id.). The
Court then mailed the June 9 Order, as well as copies of the April 29 and June 4 Orders, to
plaintiff at his address at MDC Brooklyn, and also to the following address:

Quentin Starkes

Reg. No. 79698-054

USP Canaan

U.S. Penitentiary

P.O. Box 300

Waymart, PA 18472

On June 23, 2020, the Court received notice that its June 4 mailing to plaintiff at his

address at MDC Brooklyn was returned as undeliverable with the following notation: “Not

 
Case 7:19-cv-07270-VB Document 29 Filed 09/11/20 Page 3 of 4

Deliverable As Addressed.” Thereafter, on July 9, 2020, the Court received notice that its June 9
mailing to plaintiff at his address at MDC Brooklyn—comprising the April 29, June 4, and June
9 Orders—was returned as undeliverable with the following notation: “Unable to identify
address.” However, the June 9 mailing addressed to plaintiff at his suspected address at USP
Canaan has not been returned as undeliverable.

Accordingly, by Order dated July 28, 2020, the Court sua sponte extended to August 27,
2020, plaintiff’s time to update his address in writing. (Doc. #27). The July 28 Order warned
plaintiff, in bold and underlined font, that if he failed to update his address by August 27, 2020,
the Court would dismiss this case pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute or
comply with court orders. (Id.). The Court mailed the July 28 Order to plaintiff at his address at
MDC Brooklyn and to his suspected address at USP Canaan.

On August 27, 2020, the July 28 Order that was mailed to plaintiff at his address at MDC
Brooklyn was returned as undeliverable with the following notation: “Return to Sender, Unable
to Identify Addressee, Inmate No Longer at this Facility, Inmate Name and Num|[ber] do not
Match, Other.” (Doc. #28 at ECF 3). However, the July 28 mailing addressed to plaintiff at his
suspected address at USP Canaan has not been returned as undeliverable.

To date, plaintiff has failed to update his address in writing. Indeed, plaintiff last
communicated with the Court in December 2019. (See Doc. #14). Accordingly, the Court
concludes plaintiff has abandoned this case.

Having considered all of the factors set forth in Lucas v. Miles, 84 F.3d 532, 535 (2d Cir.

1996), the Court dismisses this case with prejudice for failure to prosecute or comply with Court

 

orders. Fed. R. Civ. P. 41(b).
Case 7:19-cv-07270-VB Document 29 Filed 09/11/20 Page 4 of 4

The Clerk is directed to terminate as moot defendants’ pending motion to dismiss. (Doc.

#20),

The Clerk is further directed to close this case.

Chambers will mail a copy of this Order to plaintiff at the address on the docket and to
plaintiff’s suspected address at USP Canaan, noted above.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 USS. 438, 444-45 (1962).

Dated: September 11, 2020

White Plains, NY
SO ORDERED:

Juuk

Vincent L. Briccetti
United States District Judge

 
